Walker, J. The note upon which suit was brought in this case, was dated at Chicago, due one day after date, payable to Buell, Hill & Granger, at their office, with current rate of exchange. The note was indorsed to plaintiff in error. On the trial below, the note was alone read in evidence, when the court found the issues in favor of the defendant, and rendered judgment, for costs, against the plaintiff. It is urged in affirmance, that as the note is expressed to be payable with exchange, that it is not for a sum certain, and that a recovery could not be had without proof of a consideration. There could be no such thing as exchange, on this note. Exchange is the difference in the value of the same sum of money at two different and distant places or countries. If the coins of the two places are of equal fineness and weight, there can be no difference in their value, except the expense of transporting from one place to the other, which would constitute the rate of exchange between the places. It is said, that the relative abundance or scarcity of money is what forms the exchange between those countries. This doubtless enters largely into, and probably is, a material circumstance determining the rate of exchange. Yet the necessity of transmitting from one place to another, without reference to its abundance or scarcity, has no doubt a more controling influence on the rate, than any other circumstance. The exchange in favor of the country to which the greater quantity, to balance trade or for other demands, has to be transferred, will be greater than in the country from which it is remitted. This note was payable in current coin, and when it was paid at the office of the payee, there could be no exchange on that place, as there was no cost of transfer of the funds. The money, when paid, would be at the place where it was wanted, as appears by the note, as it was made payable at that place. Had the money been payable with exchange on a distant place, it would have been otherwise. Lowe v. Bliss, 24 Ill. 168. When the money was, however, paid at the place specified, there could be no exchange on that place. The language, “ with current rate of exchange,” in this note, is therefore without meaning, and should be rejected as surplusage. This was, then, a negotiable note, and being so, it imported a consideration. But even if it was not so, the maker acknowledged that he had received value for its execution, and until that admission was rebutted, there was on the face of the note evidence that it was given for value. This is the extent of what was intended to be said in the opinion in the case of Lowe v. Bliss. It is held, in the case of Bilderback v. Burlingame, decided at the last term at Springfield, that the words “value received” import a consideration. When found in a note, they fully sustain the averment of a consideration in a declaration. The judgment of the court below is reversed, and the cause remanded. Judgment reversed.